Exhibit 10.37

A. M. CASTLE & CO.


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT
2008 A. M. CASTLE & CO.
OMNIBUS INCENTIVE PLAN




GRANTEE:
NUMBER OF SHARES OF RESTRICTED STOCK: [*]
DATE OF GRANT: [*]
This is an award agreement (the “Award Agreement”) between A. M. Castle & Co., a
Maryland corporation (the “Corporation”) and the individual named above (the
“Grantee”). The Corporation hereby grants to the Grantee an aggregate of the
above-stated number of shares of Common Stock of the Corporation on the terms
and conditions contained herein and in the 2008 A. M. Castle & Co. Omnibus
Incentive Plan, as amended and restated as of April 25, 2013, and as may be
further amended from time to time (the “Plan”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the Plan.
1.     Vesting of Restricted Stock. Subject to the terms and conditions of this
Award Agreement and the Plan, the Restricted Stock shall vest as follows:
NUMBER OF SHARES: [*] VESTED ON OR AFTER: [*]
2.     Stock Certificates. Certificates for the Restricted Stock shall be issued
by the Corporation in the name of the Grantee and delivered to the Grantee at
the time of grant. The certificates shall bear the following legend evidencing
its restrictive nature as follows:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE 2008 A. M. CASTLE & CO. OMNIBUS INCENTIVE PLAN AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND A. M. CASTLE & CO. A COPY OF SUCH PLAN AND
AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF A. M. CASTLE & CO., 1420
KENSINGTON ROAD, SUITE 220, OAK BROOK, ILLINOIS 60523.
3.     Effect of Termination of Service as a Director. If the Grantee’s service
as a director of the Corporation terminates for any reason, other than due to a
Change in Control, as defined below, then any Restricted Stock not vested as of
such date will be forfeited to the Corporation, subject in each case to
acceleration of vesting, as determined by the Committee in its sole discretion.
1.Change in Control. If the Grantee’s service as a director of the Corporation
terminates due to a Change in Control, then any Restricted Stock not vested as
of such Change in Control will vest in full upon the closing of the Change in
Control. For purposes of this Award Agreement, a “Change in Control” shall mean
any of the following that occur after the Date of Grant:


a.
Approval by the stockholders of the Corporation of a complete dissolution or
liquidation of the Corporation;


E-1

--------------------------------------------------------------------------------





b.
Any sale or disposition to a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) of the assets of the corporation
equal to more than fifty percent (50%) of the total gross fair market value of
all of the assets of the Corporation before such sale or disposition, provided
that, for purposes of this subparagraph, the “gross fair market value” shall be
determined without regard to any liabilities associated with the assets of the
Corporation or the assets so sold or disposed;



c.
There is consummated a merger or consolidation of the Corporation or any direct
or indirect subsidiary of the Corporation with any other corporation or entity,
other than a merger or consolidation immediately following which the individuals
who comprise the Board of the Corporation immediately prior thereto constitute
at least a majority of the board of directors of (i) the Corporation, (ii) the
entity surviving such merger or consolidation, or (iii) if the Corporation or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof.



5.     Rights as Shareholder. The Grantee shall have all rights of a shareholder
prior to the vesting of the Restricted Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.
6.     Transferability. The Restricted Stock may not be transferred, assigned or
made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.
7.     Amendment. This Award Agreement may be amended only by a writing executed
by the Corporation and the Grantee that specifically states that it is amending
this Award Agreement. Notwithstanding the foregoing, this Award Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Award Agreement, so long as a copy of such amendment is
delivered to the Grantee, and provided that no such amendment adversely
affecting the rights of the Grantee hereunder may be made without the Grantee’s
written consent. Without limiting the foregoing, the Committee reserves the
right to change, by written notice to the Grantee, the provisions of the
Restricted Stock or this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to shares of
Restricted Stock which are than subject to restrictions as provided herein.
8.     Severability. If all or any part of this Award Agreement is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Award Agreement not
declared to be unlawful or invalid. Any Section of this Award Agreement so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to the terms of such Section to the fullest extent
possible while remaining lawful and valid.
9.     Construction. The Restricted Stock is being issued pursuant to Section 9
of the Plan and is subject to the terms of the Plan. A copy of the Plan has been
given to the Grantee and additional copies of the Plan are available upon
request during normal business hours at the principal executive officers of the
Corporation. To the extent that any provision of this Award Agreement violates
or is inconsistent with an express provision of the Plan, the Plan provision
shall govern and any inconsistent provision in this Award Agreement shall be of
no force or effect.
10.     Binding Effect and Benefit. This Award Agreement shall be binding upon
and, subject to the conditions hereof, inure to the benefit of the Corporation,
its successors and assigns, and the Grantee and his successors and assigns.
11.    Entire Understanding. This Award Agreement embodies the entire
understanding and agreement of the parties in relation to the subject matter
hereof, and no promise, condition, representation or warranty, expressed or
implied, not herein stated, shall bind either party hereto.

E-2

--------------------------------------------------------------------------------



12.     Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland. The Grantee
submits to the in personam jurisdiction of the federal and state courts in the
district or county, respectively, in which Oak Brook, Illinois is situate and
agrees that such courts shall be the sole and exclusive forum for the resolution
of any disputes regarding the Plan or this Award Agreement.
13.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Date of Grant set forth above.
A. M. CASTLE & CO.




____________________________________
By:
Its:




_________________________________
Grantee
 



E-3